Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 4, 6, 11, and 19, drawn to a bioprinter including bio-ink and cells classified in B33Y30/00.
Group II, claims 23, 24, 28, 30, 34, 39, 45, 52, 53, 56, 57, 60, and 61, drawn to a method/product by process classified in .
Group III, claims 49 and 50 drawn to a linear substrate classified in C12M3/043 or C12M25/14.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

Group II does not include the technical feature of a printer head as required by the invention of Group I or a permeable biocompatible tubular sheath as required by the invention of Group III.
Group III does not include the technical feature of a printer head as required by the invention of Group I or the technical step of maturing the deposited bio-ink as required by the invention of Group II.
The common features between Group I and Group II of a device for fabricating biological tubes comprising deposited bio-ink, the bio-ink is a solid or semi-solid composition comprising living cells, a rotating mandrel for receiving the bio-ink, the rotating mandrel removable from the device are taught by CN204351966 to Zhou.
Zhou teaches a device for fabricating biological tubes (3D biology printing) comprising deposited bio ink (4), the bio-ink being a solid or semi-solid composition comprising living cells (i.e., 3D bio-printing technology based on a polymer biomaterial, cells, extracellular matrix and other ingredients including printing ink); a rotating mandrel for receiving bio-ink; one end of the rotating lever (3) held in bearing in the rotation by the drive motor (2) in Fig. 3, the rotating mandrel (i.e., rotating lever 3) removable from the device (via screws 1 on the support frame (7), the support frame mounted by screws on a base).
 The common features between Group II and III of:
a biocompatible structure and a continuous bio-ink comprising living cells wound around the structure to form a biological tube are taught by Zhou.

The common features between Group I and Group II of 
a biological tube, comprising a deposited bio-ink, the bio-ink as a solid or semi-solid, the bio-ink comprising living cells onto a rotating biocompatible mandrel are taught by Zhou.
Zhou teaches a biological tube (i.e., blood vessel; see abstract) comprising deposited bio-ink (see Fig. 5 for continuous printing bio-ink (4), the bio-ink is a solid or semi-solid (see Fig. 5), the bio-ink comprising living cells; 3D bio-printing technology is based on polymer biomaterials, cells, extracellular matrix and other ingredients as a printing ink onto a rotating biocompatible mandrel, one end of the rotating lever (3) being held in a bearing in the rotation by the drive motor (2).
Thus, the common features are not an improvement over the prior art.
Above as applied via Written Search Report in accordance with PCT/US2016/062946.

A telephone call was made for Mr. Robert Esmond on 3/1/2022 to request an oral election to the above restriction requirement, but a written lack of unity requirement was requested.  Thus, an oral election did not result.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/2/2022